                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

ELIAS GIPP, ET AL.,                 )
                                    )    ORDER FOR MID-DISCOVERY
            Plaintiff,              )    STATUS CONFERENCE
                                    )
      vs.                           )
                                    )
RAYMOND WEBB, ET AL.,               )
                                    )    Case No. 1:19-cv-213-DMT-CRH
            Defendant.              )
______________________________________________________________________________

       IT IS ORDERED:

       A mid-discovery status conference will be held before the magistrate judge on December 17,

2021, at 10:00 AM. The conference will be conducted via telephone conference. To participate in

the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

Parties are advised that telephone conferences may be electronically recorded for the convenience

of the Court.

       Dated this 12th day of July, 2021.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
